El Juez Presidente Sr. Hernandez,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto contra sentencia que en 27 de enero de 1916 pronunció la Corte de Distrito de Ponce declarando sin lugar recurso de cer-tiorari ejercitado por Torres y Enseñat con motivo de pro-cedimientos seguidos ante la Corte Municipal de Coamo en el caso No. 360, de Torres y Enseñat contra Felipe Ortiz, en cobro de dinero.
Los hechos atinentes a la resolución del presente recurso, según resultan de la transcripción de autos, son los siguien-tes:
Io. Con fecha Io. de noviembre de 1910, la mercantil Torres y Enseñat presentó demanda jurada en la Corte Municipal de Coamo contra Felipe Ortiz en cobro de $321.91, con intereses legales desde la interposición de la demanda hasta su efectivo pago, y las costas del juicio.
2o. El diligenciado del emplazamiento del demandado se hizo en 3 de noviembre de 1910 por Jovino Torres según éste afirma, habiendo prestado juramento en 26 del citado noviembre ante el Juez de Paz de Juana Díaz, de haber veri ficado dicho diligeneiamiento en la fecha indicada.
3o. El demandado no contestó la demanda, y- la deman-dante solicitó en 18 de noviembre del secretario de la corte municipal la anotación de la rebeldía del demandado con sentencia a favor del demandante por estar la demanda, debi-damente jurada.
4o. La sentencia fue dictada en la misma fecha, 18 de noviembre, condenando en rebeldía a Felipe Ortiz a pagar a la sociedad demandante la suma de $321.91, con intereses *733legales desde la interposición de la demanda liasta el total solvento de la deuda y todas las costas del pleito, y ordenando además que se librara ejecución contra los bienes del deman-dado para satisfacer dicha sentencia.
5o. Con fecha 4 de noviembre de 1915 compareció en el pleito Felipe Ortiz por medio de moción jurada en que ale-gaba que en 27 de octubre de 1915 le habían sido embarga-dos por orden de la Corte Municipal de Coamo los aparatos de un cine, de cuyo embargo había tenido conocimiento por un empleado suyo, depositario nombrado de los bienes embar-gados, y que jamás había tenido conocimiento de que contra él se hubiera entablado acción alguna por Torres y Ense-ñat, pues en ninguna época había sido notificado del proce-dimiento llevado a efecto contra él como tampoco había tenido noticia oficial del embargo hecho y que en caso de existir una sentencia contra el mismo se había dictado sin oirle, por lo que suplicaba se dictara una orden anulando todo lo ac-tuado en el pleito.
6o. A la anterior moción se opuso la parte demandante alegando entre otras cosas que el demandado había sido debi-damente emplazado con copia de la demanda en su domici-lio de Juana Díaz por Jovinó Torres en forma legal, y que la moción era tardía y no debía prosperar por haber sido presentada a los cuatro años y pico de haberse dictado sen-tencia, y cuando ya por tanto habían transcurrido con exceso los 6 meses que marca el artículo 140 del Código de Enjui-ciamiento Civil.
7o. La Corte Municipal de Coamo resolvió la moción en 24 de noviembre de 1915, declarándola con lugar por esti-mar que no había adquirido jurisdicción sobre la persona del demandado y ser nulo por tanto todo lo actuado en el juicio, pudiendo la parte demandante solicitar la expedición de nuevo emplazamiento para la citación del demandado.
Los procedimientos relacionados dieron lugar a que la mercantil Torres y Enseñat acudiera a la Corte de Distrito de Ponce en recurso de certiorari contra dichos procedimien-*734tos, con súplica de que se anulara la orden de la Corte Municipal de Coamo de 24 de noviembre, 1915, y se continuara la ejecnció'n de la sentencia en el caso de que se trata. El auto de certiorari fué expedido y después de tramitado en forma legal, la Corte de Distrito de Ponce lo anuló y declaró sin lugar, sin especial condenación de costas, por su senten-cia de 27 de enero de 1916,. de que al principio hicimos mérito, y que ha sido apelada para ante esta Corte Suprema.
Funda su resolución la corte de distrito, además de otras razones que no es necesario examinar, en que el affidavit de Jovino Torres, encargado de cumplimentar la citación, fué hecho ante el Juez de Paz de Juana Díaz, Sr. Pedro Mon-clova, el 26 de noviembre de 1910, es decir, 8 días después de haberse registrado por el Secretario de la Corte Municipal sentencia en rebeldía contra Felipe Ortiz.
Como se ve, tanto la Corte Municipal de Coamo en su resolución de 24 de noviembre de 1915, como la Corte de Distrito de Ponce en la suya de 27 de enero de 1916 están conformes en que dicha corte municipal no había adquirido jurisdicción sobre la persona del demandado al ser dictada la sentencia de 18 de noviembre de 1910 condenando en rebel-día a Felipe Ortiz a pagar a la sociedad demandante, Torres y Enseñat, la suma reclamada, adoleciendo, por tanto, de nulidad dicha sentencia y las demás actuaciones del juicio. Ambas cortes tienen razón.
El artículo 92 del Código de Enjuiciamiento Civil pre-viene que “cuando el marshal hiciere la citación, la devol-verá a la oficina del secretario que la expidió, bajo su cer-tificación de haber sido cumplimentada y de haber hecho en-trega de la copia de la demanda que se hubiere acompañado a la citación, y que cuando se diligenciare por cualquier otra persona, se devolverá a la misma oficina con la declaración jurada de dicha persona de que ha practicado la diligencia de citación y entregado la copia de la demanda, en caso de haberse acompañado.” Ante precepto tan terminante, es in-discutible que cualquiera que sea quien haga la citación, debe *735devolverse diligenciada a la oficina del secretario de la corte en los términos prevenidos por la ley.
Y esa devolución es requisito indispensable para la ano-tación de la rebeldía y el pronunciamiento de la sentencia, pues sólo con examen del diligenciado del emplazamiento po-drá saberse si la corte fia adquirido jurisdicción sobre la persona del demandado por haber sido éste emplazado en forma debida.
Para que un demandado quede sometido a la jurisdic-ción de una corte, es necesario que se le cite en la forma que la ley describe y además que se devuelva a la corte una cons-tancia de haberse llevado a efecto la citación, de la cual apa-rezca que los requisitos exigidos por el estatuto se cumplie-ron debidamente, todo ello sin perjuicio de lo dispuesto en el artículo 98 del Código de Enjuiciamiento Civil. Orcasitas v. Márquez et al., 19 D. P. R. 477.
Y la prueba de haberse hecho la citación con entrega de la demanda al demandado cuando se hiciere por cualquier otra persona que no sea el márshal, será la declaración escrita y jurada por ésta, según el artículo 97 del Código de Enjui-ciamiento Civil.
En el caso presente ante la Corte Municipal de Coamo no existía prueba alguna de haberse practicado la citación, pues la declaración jurada de haberla hecho Jovino Torres se prestó por éste ante el Juez de Paz de Juana Díaz en 26 de noviembre de 1910, cuando la sentencia había sido regis-trada en 18 del propio noviembre, es decir, ocho días antes del juramento de la diligencia de emplazamiento. El deman-dado no estaba bajo la jurisdicción de la corte al dictarse la referida sentencia en rebeldía del mismo.
Es verdad que según el artículo 98 del Código de Enjui-ciamiento Civil “desde la entrega de la citación y una copia de la demanda en un pleito civil en los casos en que se re-quiera la entrega de una copia de la demanda, o desde que hubiere expirado el término de la publicación cuando se.orde-nare la citación por publicación, se considerará que la corte *736lia adquirido jurisdicción sobre las partes y que ha quedado sometido a dicha corte todo procedimiento subsiguiente.” Pero para ello es necesario que haya ante la corte prueba auténtica y fehaciente de la citación mediante el diligencia-miento de ésta en forma legal.
Ills ese el único medio de que la corte tenga conocimiento de que ha adquirido jurisdicción sobre la persona del deman-dado.
En corroboración de lo expuesto Adene el artículo 194 del mismo Código de Enjuiciamiento Civil, que en la parte ati-nente dice así:
“Art. 194. — Podrá dictarse sentencia, si el demandado dejare de contestar a la demanda, en los casos siguientes:
“1. En un pleito que nazca de un contrato sobre pago de dinero o para obtener perjuicios solamente, si no se hubiere presentado la contestación al secretario de la corte, dentro del término señalado en la citación, o de su prórroga, si se hubiese concedido; el secretario, a instancia del demandante, deberá hacer constar la rebeldía del demandado, y acto seguido anotará en el récord de la corte la senten--cia para el pago de la cantidad especificada en la citación, con más las costas contra el demandado, o contra uno o más de los varios deman-dados, en los casos previstos en el artículo 96.”
* * * * * * *
Para poder apreciar si se ha presentado la contestación dentro del término señalado en la citación, es necesario que la corte tenga ante sí al dictarse la sentencia la devolución del diligenciado de la citación que muestre la fecha- en que se verificó, lo que no ha sucedido en el juicio de que se trata.
Tenemos, pues, que la sentencia que por falta de juris-dicción anuló la Corte Municipal de Coamo en su resolución de 24 de noviembre de 1915 era realmente nula y como lo era en su faz por demostrarlo así una simple inspección del legajo del juicio, pudo dejarla sin efecto como lo hizo a vir-tud de moción del demandado y en cualquier tiempo después de haberse registrado sin sujeción al término prevenido por el artículo 140 del Código de Enjuiciamiento Civil de Puerto *737Rico, concordante con el 473 del de California. Ya liemos desarrollado extensamente esa teoría en el caso de Freiría & Co. v. R. Félix Hermanos & Co., 20 D. P. R. 159.
Por las razones expuestas, y sin necesidad de conside-rar otras cuestiones traídas a discusión por estimarlo inne-cesario para la decisión del recurso, es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.